Citation Nr: 1760784	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-42 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for coronary artery bypass graft. 

2. Entitlement to a rating in excess of 20 percent for diabetes mellitus type II. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Coast Guard from June 1955 to August 1978.

This matter before the Board of Veterans' Appeals (Board) is on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California (Agency of Original Jurisdiction (AOJ)). In that decision, the RO continued the Veteran's ratings for coronary artery bypass graft and diabetes mellitus type II at 30 percent and 20 percent, respectively. The Veteran disagreed with the assigned ratings and timely appealed. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. §7107(a)(2) (2012).


FINDING OF FACT

In a June 2017 correspondence, the Veteran indicated that he wished to withdraw his appeal relating to his claims for increased ratings for coronary artery bypass graft and diabetes mellitus type II. 


CONCLUSIONS OF LAW

1. The criteria for withdraw of the Veteran's claim of entitlement to a rating in excess of 30 percent for service-connected coronary artery bypass graft have been met. 38 U.S.C.§§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. §20.204 (2017).

2. The criteria for withdraw of the Veteran's claim of entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus type II have been met. 38 U.S.C.§§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. §20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received. 38 C.F.R. §20.204 (2017). In a letter dated June 3, 2017, the Veteran expressed his decision to withdraw his claims of entitlement to increased ratings for coronary artery bypass graft and diabetes mellitus type II. See VA 21-4138 Statement in Support of Claim. He indicated that he was satisfied with the Decision Rating Officer's November 2015 decision, increasing his evaluation for coronary artery bypass graft to 100 percent and granting additional compensation for other disabilities, and that he did not wish to continue to the BVA. Id.; see also November 2015 Rating Decision. Accordingly, the Board finds that the Veteran's withdrawal of his claim was well-informed; thus, the Board no longer has jurisdiction to review that issue and the appeal, as it pertains to these issues, is dismissed. 38 U.S.C. §7105(b)(2).


ORDER

1. The issue of entitlement to an increased rating for coronary artery bypass graft is dismissed.

2. The issue of entitlement to an increased rating for diabetes mellitus type II is dismissed.


____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


